DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: configured to be operated to move in claim 1; configured to drive in claim 1; configured to be operated to control in claim 1; configured to convert in claim 2; configured to convert in claim 5; configured to control in claim 5; configured to pick up in claim 8; configured to be operated in claim 8; and configured to drive in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (20150355434).
Regarding claim 1, Matsumoto discloses a lens apparatus (Fig 2, lens barrel 100) comprising: a first optical system (L3, L4) movable in a direction of an optical axis to change an object distance ([0032], L3, L4, are thereby moved in the optical-axis direction so as to adjust a focal length); a second optical system (L6, frame 26) arranged closer to an image side than the first optical system (Fig 2 shows L6 closer to the image side), and movable in the direction to adjust a position of an image plane (L6 is moved in the optical-axis direction so as to adjust a focal length); a first operation member (zoom operating ring 8) configured to be operated to move the first optical system ([0032], L3, L4, are rotated); a driving device (focus motor unit 6) configured to drive the second optical system ([0030], motor 6 applies a rotating force; L6 is moved in the optical-axis direction through the cam grooves); and a second operation member (zoom adjusting ring 10) configured to be operated to control the driving device ([0034], an adjuster configured to change, when rotated, the pressing force applied to the zoom operating ring 8 and the operating force necessary to rotate the zoom operating ring 8) at least a part of the second operation member being arranged closer to an object side in the direction than the second optical system (Fig 2 shows ring 10 closer to the object side of L6 and frame 26).
Regarding claim 2, Matsumoto discloses further comprising: a conversion optical system (Fig 2, ring 8 coupled with cam cylinder 4) arranged between the first optical system and the second optical system (Fig 2) in the direction and configured to convert a focal length of the lens apparatus ([0032], cam cylinder 4 rotated by same amount, lens units are moved and focal length is adjusted) by being inserted into ([0032], lens units are moved) or removed from an optical path; and a housing (Fig 2, guide cylinder 3) configured to house the conversion optical system removed from the optical path ([0025], when cam cylinder 4 is rotated, its guided by the linear grooves in the guide cylinder 3), wherein the at least a part of the second operation member (10) is arranged to overlap with the housing in the direction (Fig 2 shows 10 overlapping cylinder 3).
Regarding claim 3, Matsumoto discloses wherein the second operation member (10) has an operation range along an arc in a circle (Fig 3 shows ring 10 arranged along an arc with ring 9 and ring 8) having the optical axis as a center in a cross-section orthogonal to the optical axis (see annotated Fig 3).

    PNG
    media_image1.png
    722
    882
    media_image1.png
    Greyscale

Regarding claim 4, Matsumoto discloses wherein the second operation member (10) is arranged along a circle (Fig 3 shows ring 10 arranged along an arc with ring 9 and ring 8) having the optical axis as a center in a cross-section orthogonal to the optical axis (see annotated Fig 3), and is arranged closer to the object side or closer to the image side in the direction than the conversion optical system (Fig 2 shows ring 10 arranged closer to the image side than ring 8 and cylinder 4).

    PNG
    media_image1.png
    722
    882
    media_image1.png
    Greyscale

Regarding claim 8,  Matsumoto discloses an image pickup apparatus ([0022], image-pickup optical system) comprising: a lens apparatus (Fig 2, lens barrel 100); and an image pickup element configured to pick up an image formed by the lens apparatus ([0022], image-pickup optical system forms an optical image of an object), wherein the lens apparatus comprises: a first optical system (L3, L4) movable in a direction of an optical axis to change an object distance ([0032], L3, L4, are thereby moved in the optical-axis direction so as to adjust a focal length); a second optical system (L6, frame 26) arranged closer to an image side than the first optical system (Fig 2 shows L6 closer to the image side), and movable in the direction to adjust a position of an image plane (L6 is moved in the optical-axis direction so as to adjust a focal length); a first operation member (zoom operating ring 8) configured to be operated to move the first optical system ([0032], , L3, L4, are rotated); a driving device (focus motor unit 6) configured to drive the second optical system ([0030], motor 6 applies a rotating force; L6 is moved in the optical-axis direction through the cam grooves); and a second operation member (zoom adjusting ring 10) configured to be operated to control the driving device ([0034], an adjuster configured to change, when rotated, the pressing force applied to the zoom operating ring 8 and the operating force necessary to rotate the zoom operating ring 8) at least a part of the second operation member being arranged closer to an object side in the direction than the second optical system (Fig 2 shows ring 10 closer to the object side of L6 and frame 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (20150355434) in view of Oniki (20180295260).
Regarding claim 5, Matsumoto discloses further comprising: a conversion optical system (Fig 2, ring 8 coupled with cam cylinder 4) configured to convert a focal length of the lens apparatus ([0032], cam cylinder 4 rotated by same amount, lens units are moved and focal length is adjusted) by being inserted into ([0032], lens units are moved) or removed from an optical path ([0032], optical-axis direction) but does not teach a third optical system movable in the direction to change a focal length of the lens apparatus; an aperture stop mechanism movable to change a light amount; and a controller configured to control a position of the second optical system based on at least one of a position of the first optical system, a position of the third optical system, a state of the aperture stop mechanism, and a state of the conversion optical system. However, in a similar endeavor, Oniki teaches a third optical system movable (Fig 15, focus unit 3, movable lens 9) in the direction to change a focal length of the lens apparatus ([0125], focus lens 9); an aperture stop mechanism ([0127], aperture stop) movable to change a light amount; and a controller (contact unit 8) configured to control a position ([0127],  contacts for communications) of the second optical system (2) based on at least one of a position of the first optical system , a position of the third optical system, a state of the aperture stop mechanism ([0127], microcomputer 7 controls driving lens and an aperture stop), and a state of the conversion optical system. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Matsumoto with the image capturing apparatus of Oniki for the purpose of increasing correction processing to generate sharper images (Oniki, [0126]).

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (20150355434) in view of Shimomura (20150130968).
Regarding claim 6, Matsumoto discloses the invention as described in claim 1 but does not teach wherein at least a flange back adjustment is achieved by moving the second optical system. However, Shimomura teaches wherein at least a flange back adjustment ([0038], flange back adjustment) is achieved by moving the second optical system ([0038], second sub-lens unit movable for flange back adjustment). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Matsumoto with the flange back adjustment of Shimomura to achieve high optical performance over an entire zoom range (Shimomura, [0012]).
	Regarding claim 7, Matsumoto discloses the invention as described in claim 1 but does not teach wherein at least a macro operation is achieved by moving the second optical system.  However, Shimomura teaches wherein at least a macro operation ([0041], macro photography) is achieved by moving the second optical system ([0041], movement of second sub sub-lens unit when macro photography is carried out). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Matsumoto with the macro-photographing mechanism of Shimomura to achieve high optical performance over an entire zoom range (Shimomura, [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiokama (4806000), Shimomura (20150130968), Hiasa (20130329120), Fukino (20120281298), Osaka (20120212724), and Yumiki (20100060995) are image pickup apparatus examples .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872       


                                                                                                                                                                                                 /RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872